Citation Nr: 1736323	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-28 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder, and to include anxiety disorder and alcohol abuse.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran had a period of initial active duty training (IADT) from September 1978 to February 1979 when he initially enlisted in the Marine Corps Reserve.  Subsequently, he served on Active Duty from March 1981 to November 2000 when he retired from the Marine Corps.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2013, the Veteran submitted his substantive appeal on a VA Form 9; at that time he requested that he be scheduled for Video Conference hearing before a Veterans Law Judge.  The Veteran has not been scheduled for the requested hearing.  Therefore, a remand is necessary in order for the Veteran to be afforded an opportunity to present testimony concerning these claims on appeal before the Board during a Video Conference hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Video Conference Hearing before the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


